Citation Nr: 0302723	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  97-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an innocently 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran and friends




ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
RO.  

In February 1999, a hearing was conducted at the RO by the 
undersigned Member of the Board who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).  

The Board remanded the case to the RO in May 1999 for 
additional development of the record.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.  

2.  The veteran is shown to have exhibited manifestation of 
acute and situational anxiety and depression and a 
personality disorder that resolved with treatment while on 
active duty.  

3.  The veteran currently is not shown to suffer psychiatric 
manifestations that support the diagnosis of PTSD.  

4.  The veteran's currently demonstrated depressive disorder 
is not shown to have been present in service or for many 
years thereafter.  

5.  The veteran exhibited elevated blood pressure readings 
that resolved when he relaxed at the time he entered military 
service.  

6.  The currently demonstrated hypertension is not shown to 
have been manifested in service or for many years thereafter.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have an innocently acquired 
psychiatric disability, to include a depressive disorder or 
PTSD, due to disease or injury that was incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 1117 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).  

2.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that upon entrance 
into the service, he was diagnosed as having hypertension.  
The veteran was advised to have his blood pressure monitored 
twice a day for the following three days.  After further 
testing, the veteran's private physician reported that the 
veteran's blood pressure was normal when he was relaxed.  
Thus, the veteran's entrance examination report was changed 
to reflect that he did not suffer from hypertension.  
Furthermore, there were no complaints or findings of a 
psychiatric disability noted on the examination report.  

In October 1970, while on military leave, the veteran was 
admitted to Bunnell General Hospital in Florida with a 
diagnosis of acute and chronic anxiety reaction with marked 
elements of depression.  The discharge summary states that 
the veteran experienced emotional problems for the previous 
two years and that prior to service, he also had problems and 
felt like he did not know what to do with himself and that he 
could fall to pieces at any time.  

Following his stay at Bunnell General Hospital, the veteran 
was transferred to Jacksonville Naval Hospital.  Upon 
examination, the examiner reported that the veteran's family 
was broken by his father's death and that his mother was in 
poor health.  The veteran also had complaints of a lifelong 
history of various neuropathic traits such as thumbsucking 
until age six, lack of confidence for as long as he could 
remember, and many neuropathic traits over the last year.  
The examiner diagnosed the veteran as having a severe 
passive-dependent personality disorder and recommended that 
the veteran be given an Administrative Discharge.  

The veteran's service medical records also contain a letter, 
dated October 1970, from Dr. Russell Blanton, the veteran's 
private physician, regarding the veteran's psychiatric 
problems.  Dr. Blanton stated that, before entering the 
service, the veteran had had emotional problems, his father 
had just died, and that there were problems with his mother's 
health.  Furthermore, he reported that the veteran was headed 
towards an emotional involvement that could have required 
hospitalization prior to service; however, upon talking with 
the veteran's mother, they felt that the service would help 
the veteran overcome his emotional distress.  Dr. Blanton 
also recommended that the veteran be discharged from the 
service as he had extreme dread about returning.  

In November 1970, the veteran received treatment for anxiety 
related to his mother's poor health condition.  The diagnosis 
was that of situational anxiety reaction.  Thereafter, in 
December 1970, the examiner reported that the veteran's 
attitude had changed 100 percent and that he had requested an 
overseas assignment.  

At the time of separation examination, there were no reported 
findings of hypertension or a psychiatric disability.  The 
recorded blood pressure readings were 138/84 and 140/90.  It 
was noted that the veteran had a history of elevated blood 
pressure prior to entering service and had received a waiver 
on the entrance physical examination and that he had had "no 
problems since."  The examiner noted that his blood pressure 
then was within normal limits.  

The examiner also noted that the notation of depression or 
excessive worry and nervous trouble referred to personal 
problems and had diagnosed as a situational anxiety reaction.  
It was noted that the veteran felt he had worked out the 
problem by himself and had a good recovery with no 
complication or sequelae.

The treatment records from Dr. Canakaris, dated from 1977 
through 1980, show treatment for an upper respiratory 
infection, peptic ulcer disease with clinical gastritis, 
clinical pneumonitis and tracheobronchitis.  An 
electrocardiogram performed in 1977 was normal, and there was 
no mention of hypertension or a psychiatric disorder.  

The veteran underwent a VA examination in December 1981 for 
complaints of having had a knee injury.  The veteran reported 
to the examiner that he had no previous medical problems, 
specifically denying any history of hypertension.  Likewise, 
the report contains no complaints or findings related to a 
psychiatric disorder.  

In a March 1995 psychological assessment in preparation for 
bariatric surgery from the University of Florida, the veteran 
stated that he had suffered from depression for the past 
three years following the death of his boss, stress related 
to his job, issues with his weight, and difficulties with his 
daughter.  

The treatment records from the Parrish Medical Center and 
Titusville Surgical Associates, dated from 1993 through 1995, 
show treatment for various medical conditions, including 
hypertension, cardiac arrhythmia, sleep difficulty, suicidal 
ideations, hallucinations and severe depression.  
Particularly, in records from the Titusville Surgical 
Associates, Dr. Patel reported that the veteran's morbid 
obesity was problematic to the veteran's heart and blood 
pressure and made his depression worse.  

Likewise, in a December 1994 treatment note, Dr. Patel stated 
that the veteran had recently been admitted with problems of 
depression and was taking anti-hypertensive medication.  In 
June 1995, the veteran was admitted to the Parrish Medical 
Center for depression and suicidal ideations.  

Following admission to Parrish Medical Center, the veteran 
was transferred to Wuesthoff Memorial Hospital in June 1995 
for depression and difficult emotional situational stressors.  

The veteran reported that he had mood difficulty and 
depression on and off for a number of years and had been 
going through a transition regarding the loss of his job, 
financial difficulty, family problems, substance abuse and 
considerable weight gain.  

The veteran was diagnosed as having recurrent major 
depression, chronic obstructive pulmonary disease, 
hypertension and arrhythmias of a questionable type.  

During the August 1995 VA examination, the veteran stated 
that he sought had treatment from a psychiatrist on one 
occasion during the service because he thought he was 
depressed before he left for Thailand.  Otherwise, he 
reported first seeing a psychiatrist in 1994 for major 
depression.  

The veteran stated that he witnessed a traumatic plane crash 
in the military and still had dreams of the incident causing 
him to be irritable.  The examiner diagnosed the veteran as 
having major depressive disorder, PTSD, obesity and 
hypertension.  

In a separate August 1995 VA examination, the veteran stated 
that he has had hypertension since his late teens and was 
admitted to the service with such a condition.  The examiner 
diagnosed the veteran as having marked exogenous obesity and 
generally controlled hypertension.  

In an October 1995 VA treatment note, the veteran stated that 
he continued to have dreams and flashbacks of an accident 
that happened when he was stationed in Thailand.  The 
examiner diagnosed the veteran as having major depression and 
wanted to rule out PTSD.  

During a December 1996 hearing at the RO, the veteran 
testified that he did not suffer any psychiatric problems 
prior to entering the service and that, following service, he 
experienced bad dreams about the plane crash he witnessed in 
service and seeing dead bodies.  As a result of witnessing 
the crash, he had complaints of being socially isolative and 
having verbal outbursts.  His friend also testified that the 
veteran was different upon return from service.  

In a 1996 letter, Dr. Canakaris stated that the veteran had 
suffered from depression on and off for several years and 
hypertension.  The examiner diagnosed the veteran as having 
hypertension by history, cardiac arrhythmia by history, major 
depression by history and PTSD by history.  Dr. Canakaris 
concluded that the veteran appeared to have a severe post 
traumatic syndrome as a result of his experience in the 
military.  

At the February 1999 hearing, a friend of the veteran again 
testified that the veteran was different after being 
discharged from the service.  Likewise, the veteran testified 
that he had not suffered from a psychiatric problems prior to 
service and that, after witnessing the plane crash, he felt 
uneasy about being in the military and felt his life was in 
danger.  

In a November 1999 letter, the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) verified that an RF-4 
aircraft crashed and burned at Udorn Air Base in Thailand in 
April 1970.  

In January 2001, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the veteran's file and 
stated that, according to the past medical evidence, he was 
having emotional problems before service, which he 
"emphatically" denied during the examination interview.  

Upon examination, the examiner reported that the veteran 
unconvincingly endorsed every PTSD symptom and was generally 
very vague in his responses or failed to give examples of 
each symptom.  Regarding "Criteria A," the veteran did not 
report responding with intense fear, helplessness or horror.  

The veteran endorsed all five symptoms of "Criteria B," 
reexperiencing the traumatic event, but was unable to come up 
with specific physical reactions before given examples.  As 
to Criteria C," the veteran endorsed all seven symptoms, 
including persistent avoidance of stimuli associated with the 
distressing event or numbing of responsiveness.  The veteran, 
however, was once again unable to come up with specifics 
regarding the types of thoughts or feelings he tried to 
avoid.  The veteran also endorsed all five symptoms of 
"Criteria D," including persistent symptoms of increased 
arousal not present before the trauma.  

The examiner also reported that the results of the MMPI-2 
were invalid because of symptom exaggeration.  Particularly, 
the veteran deliberately endorsed an implausibly high degree 
of psychopathology.  Validity scales also indicated that he 
was extremely careful in terms of the content of items.  

Thus, he did not appear to be confused and was reading the 
items without difficulty suggesting that he was deliberately 
portraying himself as more psychiatrically ill than he 
actually was.  

The veteran further fell above the cut score for prediction 
of PTSD in Vietnam combat veterans, but given his response to 
the MMPI-2, it was likely that the Mississippi Scale was also 
exaggerated.  Therefore, the examiner diagnosed the veteran 
as having depressive disorder and a personality disorder with 
paranoid and schizoid features.  

In conclusion, the examiner stated that the veteran's 
interview was not consistent with a diagnosis of PTSD and 
that he had a long history of depression and anxiety that, 
according to the medical records, predated his time in the 
service.  

Furthermore, the VA examiner reported that, despite evidence 
to the contrary, the veteran denied having experienced 
emotional problems until his time in Thailand.  

In the examiner's opinion, the veteran's depressive symptoms 
were not exacerbated by his military service and that he was 
reporting an implausibly high degree of psychopathology 
rendering his self-report as unreliable.  Given the MMPI-2 
results, the validity of his Mississippi results were also in 
question, as well as a tendency to lack specificity or 
further explanation of his responses on the "CAPS."  

Finally, the examiner stated that the veteran's past 
relationship history and his interpersonal style in the 
interview might suggest characterological features, which 
were likely paranoid and schizoid in nature, and that the 
preponderance of the evidence did not support a diagnosis of 
PTSD.  

In February 2002, the veteran underwent a VA examination.  
After reviewing the claims file and discussing the veteran's 
medical history, the examiner diagnosed the veteran as having 
essential hypertension and morbid obesity.  

The examiner further stated that the veteran was diagnosed as 
having hypertension upon entering the service and that he was 
not treated for such condition again until 1993.  



Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the April 1996 Statement of the 
Case and October 2002 Supplemental Statement of the Case 
issued during the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

Furthermore, the Board remanded this case in May 1999 for 
further development, to include obtaining treatment records 
and information regarding the veteran's alleged stressors, 
verification of the identified stressors, and to schedule the 
veteran for an examination.

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent VA examinations in 
conjunction with this appeal.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 C.F.R. § 
3.303(d) (2002).  

The regulations also provide that a preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2002).  

The adjudication of a claim of entitlement to service 
connection for PTSD requires an evaluation of the evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the appellant served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f) (2002).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  If a 
claimant did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and testimony must be 
corroborated by credible supporting evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996).  

Furthermore, in granting service connection, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2002).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to the defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); see also 38 C.F.R. § 3.304(b) (2002).  

Likewise, history of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions, but will be considered together 
with all other material evidence in determinations as to 
inception.  Id  .

After analyzing the evidence and applying the applicable 
regulations, the Board concludes that service connection for 
an innocently acquired psychiatric disorder, to include PTSD, 
and hypertension is not warranted.  

Regarding the veteran's claim that he suffers from an 
innocently acquired psychiatric disability as a result of his 
military service, the Board notes that, although his entrance 
examination was negative for any subjective complaints or 
objective findings of a psychiatric disability, the evidence 
shows that the veteran experienced some emotional problems 
prior to service.  

Upon discharge from the hospital in October 1970, the medical 
discharge summary states that the veteran had experienced 
emotional problems for the last two years and that, prior to 
service, the veteran had experienced the same problems, 
feeling as though he could fall apart at any time.  When the 
veteran was transferred to the Jacksonville Naval Hospital, 
the examiner reported that the veteran had complaints of a 
lifelong history of various neuropathic traits including 
thumbsucking and a lack of confidence for as long as he could 
remember.  The examiner diagnosed the veteran as suffering 
from a passive-dependent personality disorder.  

Moreover, Dr. Blanton, the veteran's private physician, 
reported in an October 1970 letter that the veteran had 
suffered from psychiatric problems prior to service and at 
that time, he was headed towards a psychiatric 
hospitalization, but that he and the veteran's mother felt 
that military service might help overcome the veteran's 
emotional distress.  Additionally, the January 2001 VA 
examiner stated, after fully reviewing the claims file, that 
the veteran suffered from emotional problems prior to 
entering the service.  

The medical records from the Blanton General Hospital 
reported a diagnosis of acute and chronic anxiety reaction 
with marked elements of depression, but this diagnosis is not 
supported by later medical records from service that show 
that the veteran's were situational and resolved with 
treatment so that he was able to complete two more years of 
service.  Significantly, at the time of the discharge 
examination, it was reported that the veteran felt that he 
had worked out his problems by himself.  

Following the veteran's discharge from active duty in 1972, 
the evidence does not show treatment for any psychiatric 
disability until the early 1990's, almost twenty years after 
service.  The treatment records from Dr. Canakaris, dated 
from 1977 through 1980, as well as the December 1981 VA 
examination report, also reveal no complaints or findings of 
a psychiatric disorder.  

An innocently acquired psychiatric disability to include 
major depression and a depressive disorder was not clinically 
identified until many years after service.  During the 
January 2001 VA examination, the examiner opined that the 
veteran's depressive symptoms were not exacerbated by his 
military service.  No competent evidence has been submitted 
to show that the currently demonstrated depressive disorder 
is due to disease or injury that was incurred in or 
aggravated by service.  

Similarly, the evidence when viewed in its entirety does not 
support the grant of service connection for PTSD.  As stated 
hereinabove, in order to grant service connection for PTSD, 
there must be medical evidence diagnosing the condition, 
credible evidence that the claimed in-service stressor 
actually occurred, and a link between the current 
symptomatology and the claimed stressor.  

While the veteran has identified a claimed stressor as being 
that he witnessed a plane crash in service, the Board finds 
that the preponderance of the evidence does not show a clear 
diagnosis of PTSD.  

The Board in this regard finds no credible evidence that the 
veteran actually suffers from a clinical diagnosis of PTSD.  
The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. at 367; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Indeed, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 13 
Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  In doing so, the Board is free to 
favor some evidence over other evidence, provided it offers 
an adequate basis for doing so.  Evans v. West, 12 Vet. App. 
22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Although the Board recognizes that the veteran was diagnosed 
as having PTSD during the August 1995 VA examination, in 
addition to major depression, the examiner at that time did 
not review the veteran's medical history or service medical 
records.  It appears that the VA examiner diagnosed the 
veteran as suffering from PTSD based in large part on history 
as provided by the veteran.  The Court has concluded that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Likewise, although Dr. 
Canakaris stated in the 1996 letter that the veteran suffers 
from PTSD, he specifically reports that the diagnosis was by 
history.  

During the most recent VA examination, the examiner stated, 
after full review of the veteran's claims file, that the 
evaluation was not consistent with a diagnosis of PTSD.  
Specifically, she reported that the veteran's past 
relationship history and his interpersonal style in the 
interview suggested characterological features, which were 
likely paranoid and schizoid in nature, and that the 
preponderance of the evidence did not support a diagnosis of 
PTSD.  

Thus, the Board concludes, after taking into consideration 
all the medical evidence in the file, including the veteran's 
service medical records and all the medical opinions, that 
the January 2001 VA examiner's opinion is of greater 
probative weight and better reflects the veteran's overall 
history.  

With respect to the veteran's claim of service connection for 
hypertension, the Board also concludes that service 
connection is not warranted.  

Initially, the Board notes that the veteran did exhibit 
elevated blood pressure readings upon entrance into the 
service.  However, it was subsequently determined that he did 
not suffer from hypertension after further examination by his 
private physician.  

At the time of discharge examination in 1972, after four 
years of active duty, it was noted that he had had no 
problems with his blood pressure in service and that his 
blood pressure readings were within normal limits at that 
time.  

Furthermore, the medical evidence does not show any treatment 
for hypertension until the early 1990's, almost twenty years 
following service.  In fact, treatment records from Dr. 
Canakaris, dated 1977 through 1980, report no subjective 
complaints of objective findings of hypertension, and even 
more, the veteran specifically denied any previous history of 
hypertension during the December 1981 VA examination.  

Likewise, the treatment records from Dr. Patel in the 1990's 
report that the veteran's morbid obesity had resulted in a 
worsening of the veteran's heart and blood pressure problems.  

Thus, since the veteran did not manifest hypertension in 
service or for many years thereafter, there is no credible 
evidence linking the current diagnosis of hypertension to any 
event during his military service.  

Similarly, since the evidence demonstrates that the veteran 
currently does not suffer from an innocently acquired 
psychiatric disability, to include PTSD, due to service, 
there can be no basis to warrant the grant of secondary 
service connection for hypertension in this case.  

In conclusion, since the preponderance of the evidence is 
against the veteran's claims, service connection for an 
innocently acquired psychiatric disability, to include PTSD, 
and hypertension, is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  




ORDER

Service connection for an innocently acquired psychiatric 
disability, to include PTSD, is denied.  

Service connection for hypertension is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

